Citation Nr: 0804257	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1968 to June 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 21, 2002 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a low back disability with numbness of the legs.  The 
decision noted the claim had been previously denied in a 
final Board decision, but the claim was apparently reopened 
and denied on the merits.  The veteran relocated, and the 
Winston-Salem, North Carolina, RO assumed jurisdiction.  
Supplemental SOCs (SSOC) were issued in January, March and 
July 2004, all addressing the appeal of the denial of service 
connection for a low back disability in terms of the alleged 
CUE.  

In May 2005, the matter came before the Board, which 
determined that no valid claim of CUE had been raised, as the 
decision containing the alleged error was a Board decision 
and could not be revisited at the RO level.  However, the 
Board also determined that the veteran had filed a valid NOD 
to the March 2002 RO decision on the merits of the claim, and 
had never been provided an SOC on the issue apart from the 
CUE allegations.  The issue was remanded for issuance of an 
SOC, to include determination of whether new and material 
evidence had been received to reopen the claim.  An SOC was 
issued by the RO in September 2005, and the veteran perfected 
his appeal with the filing of a timely Form 9 in October 
2005.  An SSOC was issued in April 2006.  All development 
having been accomplished, the case has now been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in an October 1972 Board decision based on a finding that no 
aggravation of a pre-existing back condition was shown.  The 
decision was not appealed and became final in October 1973.

2.  Since the October 1972 denial, evidence has been received 
which has not been previously considered by agency 
decisionmakers, is not cumulative or redundant of evidence 
already of record, and is so significant that it must be 
considered in order to fully and fairly evaluate the merits 
of the claim.

3.  A pre-existing low back disability was aggravated beyond 
the natural progression of the condition by military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the matter resolved in the veteran's favor in 
the decision below.  

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claim at issue here was filed in May 2001.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for a back 
disability was most recently denied in an October 1972 Board 
decision on the ground that there was no aggravation of a 
pre-existing back disability shown.  At the time of that 
decision, the evidence consisted of service medical records, 
a Defense Department Form 214 (DD-214), treatment records of 
a private chiropractor from 1968 to 1971, a statement from 
the veteran's private doctor, and a VA examination dated in 
December 1971.  The evidence of record established that the 
veteran had been treated for a back condition prior to 
service, and he was treated several times during service for 
back pain.  VA examiners found back pain and muscle spasm on 
examination after service.

Since the October 1972 Board decision, additional VA 
treatment records, private medical records, and several 
medical opinions have been received.  Additionally, VA has 
obtained several examination reports and medical opinions on 
the question of whether there is a relationship between the 
currently diagnosed back condition and service, either 
directly or as secondary to service connected disability.  
This evidence is new in that it has not been previously 
considered, and is material because it directly addresses the 
ultimate question of service connection.  The evidence must 
be weighed in order to fully and fairly adjudicate the merits 
of the claim. 

The claim of service connection for a back disability is 
therefore reopened.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the veteran alleges that his pre-existing back 
condition has been aggravated by military service or, 
alternatively, secondary to his service connected Post 
Traumatic Stress Disorder (PTSD).  

Service medical records show that at his pre-induction 
physical in June 1968, no complaints or defects of the back 
were noted.  However, on November 1968 examination at the 
time of actual entry into service, the veteran reported that 
he had been seeing a chiropractor for several weeks for back 
and hip pain.  At the time of the examination, military 
doctors noted a normal range of motion of the lumbar spine 
and no muscle spasm.  The veteran was found fit for service.  
Approximately a week later, the veteran complained of a back 
ache; he was again treated for back pain in December 1968 and 
March 1969.  Heat, liniment, and aspirin were variously 
prescribed to treat back pain.  Service medical records show 
no further treatment or complaint of back problems until the 
June 1970 separation examination.  There are no objective 
findings of back problems on that examination, but the 
veteran stated that he was in excellent health "with the 
exception of back trouble."

Private chiropractor records for Dr. H from November 1968 to 
December 1971 reveal treatment for pain at L5 and the left 
sacroiliac joint.  Subluxation at L4-5 was noted.  The 
diagnosis was lumbosacral and left sacroiliac strain.  
Adjustments were given several times in late 1968 early 1969 
for pain and mild soreness; in December 1971, the doctor 
noted that the veteran's back had bothered him 
intermittently, and was acutely painful at the time of 
treatment.  The chiropractor also noted, for the first time, 
that the left leg was short and prescribed a heel lift.

On December 1971 VA examination, the veteran reported 
persistent variable back pain since November or December 
1968, located in the intrascapular and lumbar regions.  At 
times the pain was severe and caused difficulty walking.  
Physical examination showed limitation in all planes, 
greatest in flexion and extension.  There was moderate spasm 
of the paraspinal muscles of the back, particularly in the 
lumbar region and tenderness at T3-5 and L1-5.  There was no 
extremity weakness, but a mild kyphosis with compensatory 
hyperlordosis was noted.  X-rays were normal.  A possible 
congenital abnormality of the spine was diagnosed, along with 
rule out disc problem.

A second private physician, Dr. Bo, reported in April 1972 
that the veteran had sought treatment before Christmas in 
1968 for acute disabling muscle spasms.  They resolved within 
a week or so, but had recurred many times since.  He observed 
that the veteran had completed his Army hitch with some 
problems.  The examiner, who had treated the veteran all his 
life, diagnosed low back strain with possible herniated disc.  
The doctor also noted that the veteran's mother had "the 
same syndrome" and had been treated successfully with 
surgery.

In connection with the reopened claim filed in May 2001, the 
veteran has made several statements describing ongoing back 
problems in Vietnam.  Specifically, he states that he was 
initially made a heavy machine gunner, and was required to 
carry his weapon and extra ammunition.  He stated that his 
caused increased back pain, and he therefore volunteered to 
walk point, where he would not have the machine gun and 
ammunition weight.  The veteran states that he walked point 
for seven months.  The Board notes that the veteran holds the 
Combat Infantryman Badge (CIB) and is presumed to have 
engaged in combat.  The combat presumption, found at 
38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d), is applicable, 
and the veteran's statements of aggravation of his back pain 
in Vietnam are accepted as credible.  The veteran's mother 
has submitted a statement reiterating the veteran's 
allegations, based on his reports to her.

Dr. Cai provided private treatment records for the period of 
August 1996 to June 2001.  These reveal ongoing treatment for 
thoracolumbar pain.  Initially the veteran sought treatment 
after hurting his low back moving furniture when cleaning; he 
also sought treatment after weight lifting and fights.  Dr. 
Cai stated that the veteran was diagnosed with chronic 
lumbar/thoracic facet syndrome, which he described as scar 
tissue along the spine due to previous injury.  This tissue 
is less flexible and more susceptible to injury.  The doctor 
did not relate the current diagnosis to service or specify 
any traumatic incidents.  He did not opine as to whether 
service may have aggravated a pre-existing condition.  Dr. 
Cai confirmed the chronic nature of the veterans complaints 
in a September 2001 statement, but remained silent on 
possible etiologies of the condition.

Dr. Y's treatment records from June 1989 to November 2000 
also show treatment for ongoing back pain., reported as 
originating a "couple of decades" ago.  There was treatment 
around specific injuries, such as when the veteran reported 
moving heavy rock for a project and injured a shoulder.  The 
veteran also reported a history of congenital deformity of 
the spine, though the examiner did not independently confirm 
the presence of such.  The chiropractic adjustments continued 
regularly.  The veteran stated on several occasions that his 
back problems diminished when he was able to work out 
regularly with weights, and at times when treatment 
increased, he noted breaks in his exercise routine.  In a 
June 2001 statement, Dr. Y stated that the physical demands 
of the veteran's combat duties "may certainly have 
aggravated and made worse his bad back."

A record of consultation with Dr. B dated in October 2001 
reveals complaints of low back and intrascapular pain dating 
back to service.  The pain has progressed in severity since 
that time.  A leg length discrepancy was noted, as was 
tenderness in the intrascapular and lumbar regions.  The 
examiner did not offer an opinion on the etiology of the 
pain.

Dr. I treated the veteran from October 2002 to February 2003.  
These records reveal complaints of middle and intrascapular 
back pain, which the veteran related to service in Vietnam.  
The chiropractor offered adjustments and treatment for back 
pain, but did not comment on the origin of the pain.  Several 
notations do indicate acute exacerbations from lifting heavy 
objects.

On October 2003 VA spine examination, the VA examiner noted a 
history of mid and low back pain.  The claims file was 
reviewed; the examiner referred to service medical records 
showing a back problem at induction, as well as instances of 
in-service treatment.  The examiner noted no records showing 
treatment or complaints of back problems while in Vietnam.  
Back problems since service were well documented.  The 
veteran stated he lifted weights and used physical activity 
as a stress reducer in connection with PTSD.  He treated back 
pain with heat and ice, as well as pain medication.  Pain 
flares up three to four times a month when the veteran walks 
to far of otherwise overexerts himself.  On physical 
examination, paraspinal tenderness was noted.  There was no 
spasm.  Tenderness was observed in the sacroiliac area.  
Range of motion was decreased due to pain; extension was to 
30 degrees, lateral flexion was to 20 degrees, flexion was to 
90 degrees with pain at 50 degrees.  Returning upright from 
flexion was painful, and required levering himself up with 
hands on thighs.  X-rays of record showed degenerative 
changes in the lumbosacral spine.  Degenerative disc and 
joint disease of the lumbosacral and lower thoracic spines, 
with residuals, was diagnosed.  The examiner stated that the 
record showed "no significant problems" while in service, 
and no severe disability since service.  The examiner opined 
that the pre-existing back problems were aggravated by 
service, but not beyond the normal progression of the 
condition with his degree of activity.  Current problems were 
what were to be expected with normal activities.

The veteran's primary care provider at VAMC Durham, Mr. G, is 
a physician's assistant in the mental health unit.  He has 
offered several opinions on the etiology of the veteran's 
back disability and its relationship to service.  In December 
2003, the provider opined that the stress of daily pain from 
the back was exacerbating PTSD symptoms.  In April 2004, the 
provider reviewed the 1972 Board decision and the veteran's 
statements regarding his Vietnam service.  He then opined 
that the pre-existing low back condition was aggravated by 
service, citing the treatment by Dr. Bo and Dr. H and the 
strains of being a combat infantryman.  He also opined that 
the veteran's PTSD aggravated his back condition, based on 
studies showing a correlation between PTSD and anxiety 
conditions and physical complaints of pain and the perception 
of pain.

Also in April 2004, the veteran's private psychiatrist, Dr. 
C, who is a medical doctor, opined that the veteran's back 
condition was aggravated by in-service duties in Vietnam.  
She based her opinion on the veteran's descriptions of his 
duties and activities. She also indicated that general 
musculoskeletal tension due to PTSD and anxiety had adversely 
impacted his condition.

VA treatment records from VAMC Durham, dated from July 2003 
to January 2006, reveal complaints of and treatment for a 
variety of joint pains, including the back.  A diagnosis of 
chronic low back pain is shown.  Myofascial pain syndrome 
work-up was negative

On November 2004 VA spine examination, the veteran reported 
lower lumbar pain which was continuous and aggravated by 
activity.  The veteran continued to lift weights, however.  
Physical examination showed a straightening of the lumbar 
curve and tenderness in the paralumbar area.  Range of motion 
was to 90 degrees flexion, 20 degrees extension, 25 degrees 
lateral flexion bilaterally, and 45 degrees rotation 
bilaterally.  Movement was easy and without discomfort.  
Chronic back strain and degenerative disc and joint disease 
of the lumbar spine were diagnosed; the examiner opined that 
the current back problem was not caused or influenced by 
PTSD.  He did not comment on the possibility of aggravation 
by service.  

In February 2006, Mr. G, the VA physician's assistant 
treating the veteran, completed a form provided by the 
veteran's representative.  On it he opined that a psychiatric 
condition may aggravate a physical condition, based on "well 
known" mind-body connections.  He also opined that the 
veteran's PTSD aggravated the back condition.  The 
physician's assistant stated that the veteran dealt with his 
PTSD symptoms through activity, and this activity caused 
additional back problems.

Additionally, the veteran and his representative have 
submitted numerous journal and internet articles regarding 
possible ties between psychiatric and physical complaints.  
These are not discussed in detail herein light of the 
decision below.

The Board finds that the veteran's pre-existing low back 
disability was at least likely as not aggravated beyond the 
natural progression of the disease by active duty service.  
The Board notes that there is a presumption of aggravation of 
a pre-existing disease which is rebuttable by clear and 
unmistakable evidence.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-2003.  The evidence clearly 
establishes that the veteran sustained a back injury of some 
type immediately prior to entering on active duty in November 
1968.  This is documented on his entry examination, as well 
as by the reports of two private doctors who treated him at 
the time.  The evidence demonstrates that the back pain at 
that time resulted in no functional impairment.

During service, the veteran was treated on several documented 
occasions for back pain.  Moreover, he has stated that he had 
numerous additional episodes of undocumented back pain 
related to his duties as an infantryman in combat in Vietnam.  
These required him to walk point instead of serving as a 
machine gunner.  While these episodes are not documented, 
they are accepted as credible as they are consistent with the 
circumstances and hardship of the veteran's combat service.  
38 C.F.R. § 3.304(d).  This is supported by the veteran's 
contemporaneous contention of back problems at separation.  
Private treatment records from 1968 to 1970 also appear to 
show an increase in symptoms and physical findings from the 
initial report to the end of service.  For example, a leg 
length discrepancy was first noted immediately following 
service.  Moreover, Dr. Cas, Mr. G, and Dr. Y have all opined 
that the current low back problems represent an aggravation 
of the pre-existing back problem.  Their opinions are based 
on treatment records from the time of service and immediately 
prior as well as an accurate medical history provided by the 
veteran.  The treatment in service and the veteran's 
complaints, both contemporaneous and reported now in the 
context of combat, support a finding of aggravation.

One VA examiner has opined to the contrary, finding that 
there was no aggravation beyond the normal progression of the 
pre-existing back condition.  However, this examiner 
discounted the reports of in-service pain and problems in 
forming the opinion, and specifically rejected undocumented 
problems during combat.  Because the opinions discussed above 
did afford appropriate weight to the combat-related reports, 
the Board finds them entitled to greater weight.  Further, 
because of the failure to properly apply the combat 
presumption to the assessment of in-service complaints, the 
VA opinion cannot be found to clear and unmistakable evidence 
to rebut the presumption of aggravation.

The weight of the current evidence of record demonstrates, in 
conjunction with applicable evidentiary presumptions, that 
the veteran's pre-existing back condition was permanently and 
chronically aggravated by military service.

Arguments regarding a nexus between service connected PTSD 
and the back condition are not reached.




ORDER

Service connection for a low back disability is reopened.

Service connection for a back disability is granted, subject 
to VA regulations regarding payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


